DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to communications: amendment filed on11/28/2021 to application filed on 01/25/2016 which is continuation of application 12/057,408 filed on 03/28/2008, now US patent 9,245,182.
Claims 21-38 are pending in the case. Claims 21, 27, 33 are independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-23, 26-29, 32-35, 38 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lebel, US 2007/0050703, in view of and Morgenthaler et al., US 20020032677.
Regarding independent claim 21, Lebel teaches a computer-implemented method, comprising:
capturing a static graphical image of visible content presented on a display of a computer
system (Lebel, [0027], [0034], [0046]; capturing a screenshot of a displayed/viewed web page);
identifying, within the visible content, a first element including first semantic data (Lebel, [0027],[0034]; identifying content element); 
generating a first semantic representation of the first semantic data (Lebel, [0027], [0034]; generating hierarchical tree structure representing the web page); and 
associating the first semantic representation with the first element (Lebel, [0027], [0034]).
However, Lebel does not teach storing, using a compressed image file format, an image file including the captured static graphical image; the visible content stored within the image file, wherein the static graphical image contains image pixels of the visible content.
Morgenthaler teaches storing, using a compressed image file format, an image file including the captured static graphical image; and the visible content stored within the image file, wherein the static graphical image contains image pixels of the visible content (Morgenthaler, claim 5; [0051], [0122]; compressing a screen shot image of a web page into particular pixels matrix for “quicker and easier retrieval and data management and improved memory and storage utilization”).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Morgenthaler’s teaching and Lebel’s teaching to include storing, using a compressed image file format, an image file including the captured static graphical image; and the visible content stored within the image file, since the combination 
Regarding claim 22, which is dependent on claim 21, Lebel teaches further comprising:
identifying a second element having a hierarchical relationship with the first element (Lebel, [0006], [0027], [0029], [0034]; identifying parent and child elements);
generating a hierarchical representation of the hierarchical relationship between the first element and the second element (Lebel, [0027], [0029], [0030], [0034], [0037]; generating the hierarchical tree structure comprising child and parent groups); and
associating the hierarchical representation with the first element, wherein the first element is a parent element and the second element is a child element (Lebel, [0027], [0034]).
Regarding claim 23, which is dependent on claim 22, Lebel teaches wherein the second element is not within the static graphical image (Lebel, [0027], [0034], DIV, BASE elements that are not visible on the display).
Regarding claim 26, which is dependent on claim 22, Lebel teaches wherein the hierarchical relationship is determined by an identified spatial relationship between the first element and the second element (Lebel, [0006], [0029]).
Claims 27-29, 32 are for a system performing the method of claims 21-23, 26 respectively and are rejected under the same rationale.
Claims 33-35, 38 are for a computer program product comprising a computer-usable storage device having stored therein computer-usable program code when executed by a computer hardware system performing the method of claims 21-23 respectively and are rejected under the same rationale.
Claims 24-25, 30-31, 36-37 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lebel and Morgenthaler as applied to claim 1 above, and further in view of Barker et al., US 5,129,052.
Regarding claim 24, which is dependent on claim 22, Lebel does not teach wherein the second element is identified by recursive processing the hierarchical relationship.
Barker teaches the second element is identified by recursive processing the hierarchical relationship (Barker, col.2, lines 40-53; col.3, lines 58-62; identifying an element includes recursively process nested elements).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Barker’s teaching and Lebel’s teaching to recursive processing the hierarchical relationship, since the combination would have determined format of elements based on recursive depth level within nested relationship as Barker disclosed. 
Regarding claim 25, which is dependent on claim 24, Barker teaches wherein the recursive processing is limited to a defined number of levels (Barker, col.2, lines 40-53; col.3, lines 58-62; depth level).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Barker’s teaching and Lebel’s teaching to recursive processing the hierarchical relationship, since the combination would have determined format of elements based on recursive depth level within nested relationship as Barker disclosed. 
Claims 30-31 are for a system performing the method of claims 24-25 respectively and are rejected under the same rationale.
Claims 36-37 are for a computer program product comprising a computer-usable storage device having stored therein computer-usable program code when executed by a computer hardware system performing the method of claims 24-25 respectively and are rejected under the same rationale.
Response to Arguments
Applicant's arguments filed on 11/22/2021 have been fully considered but they are not persuasive. 
	Applicants mainly argue:
	 “Figure 7 illustrates something very similar. Notably, Lebel describes capturing a "State of a Web Page." Similarly, paragraph [0034] of Lebel also teaches "the HTML representation module 124 may be configured to capture a state of a web page on a user display 140 at a particular point in time, identify a plurality of HTML content elements for the captured web page and organize the content elements to provide the hierarchical representation of the HTML document according to some embodiments of the present invention.". The HTML representation module 124 of Lebel captures the state of the website including the HTML content elements — in essence, the HMTL source code used to display the website.
	Capturing the state of a web page does not correspond to the claimed "storing, using a
compressed image file format, an image file including a captured static graphical image of visible content presented on a display of a computer system." Lebel does not teach storing an image file that includes a captured static graphical image of visible content. In short, the teachings of Lebel are not relevant to the currently-presented claims” (Remarks, pages 8-9).
Examiner answers:
Regarding Board Decision for this application mailed on 03/02/2021, examiner has been affirmed that Lebel’s teaches the claim language of “capturing a static graphical image of content presented on a display” (Board decision, pages 5-8). Morgenthaler teaches storing, using a compressed image file format, an image file including the captured static graphical image; and the visible content stored within the image file, wherein the static graphical image contains image pixels of the visible content (Morgenthaler, claim 5; [0051], [0122]; compressing a screen shot image of a web page into particular pixels matrix for “quicker and easier retrieval and data management and improved memory and storage utilization”). 
	Therefore, the combination of Morgenthaler and Lebel teaches the claimed language of “storing, using a compressed image file format, an image file including a captured static graphical image of visible content presented on a display of a computer system”.

Applicants mainly argue:
	“Referring to page 3 of the First Office Action, the Examiner asserted the following
regarding the teachings of Lebel:
	identifying, within the visible content, a first element including first semantic data
(Lebel, [0027],[0034]; identifying content element);
	Reference is made to the Examiner's cited paragraph [0027], which teaches:
	Embodiments of the present invention will now be discussed with respect to FIGS.
1 through 10. As discussed herein, some embodiments of the present invention provided methods, systems and computer program products for generating a hierarchical representation of a hypertext markup language (HTML) document. For example, a state of a web page may be captured at a particular point in time. A plurality of HTML content elements may be identified for the captured web page. As will be discussed further herein, HTML content elements are the basic components of an HTML document. Content elements generally have both a type and a content. (emphasis added)
	As also described in paragraph [0029], "[t]he content of a content element may be, an attribute, a property and/or a child." As clearly indicated by Lebel, the content elements are HTML elements (i.e., computer program code). This is not visible content. Rather, these are control codes used to generate visible representations. For example "an attribute, a property and/or a child" are not visible content” (Remarks, pages 9-10)
	Examiner answers:
	Lebel teaches capturing a static graphical image of content/webpage presented on a display in order to provide a hierarchical representation of the content/webpage, wherein a content element comprises content, such as text content in the hierarchical representation corresponding to a text content displayed in the captured content/webpage. Therefore, Lebel teaches "identifying, within the visible content stored within the image file, a first element including first semantic data".  

Applicants mainly argue:
“Examiner has cited Morgenthaler to teach something already implicitly found within the teaching of Lebel as would be recognized by those skill in the art… one having ordinary skill in the art, when viewing the web page 501 illustrated in Fig. 5A, would have recognized that the image illustrated therein would have been stored as an image file stored using a compressed image file format. Moreover, one would have recognized that this image file includes a captured static graphical image of visible content and that the static graphical image contains image pixels. 
Put simply, Morgenthaler teaches nothing that is not already suggested by Lebel. However, the fact that Lebel suggests these limitations does not establish the Lebel (or Morgenthaler) teach the claimed invention as a whole, which involves integrating these teachings into something new.
	Using an image file stored using a compressed image file format would render nearly the entirety of Lebel inoperable. As described throughout Lebel, HTML content elements are captured by the HTML representation module, which are used to capture a state of a web page being displayed.
For example, paragraph [0034] teaches:
	As illustrated in FIG. 2, the hierarchical representation 200 of the captured web page
	includes first and second content elements 205 and 210. As discussed above, content
	elements generally have both a type and a content associated therewith. As illustrated, both
	the first and second content elements 205 and 210 have an associated type "DIV" 207. In
	HTML, the DIV type offers a generic mechanism for adding structure to documents. The
	DIV type defines content at a block-level, but does not typically impose any other
	presentational idioms on the content. Thus, the DIV type in conjunction with other attribute
	types, may be used to tailor the HTML web page documents to user preferences. As
	discussed above, there are many types of elements provided by the HTML standard, for
	example, FRAME, FORM, HEADINGS, PARAGRAPHS, LISTS, FONTS, TABLES, and
	other types may be created, thus, embodiments of the present invention are not limited to
	the types provided herein for exemplary purposes.
As described therein, HTML elements are being captured. One does not recognize/capture HTML elements with an image file stored using a compressed image file format. Modifying the
methodology of Lebel in view of Morgenthaler would completely change the principle of operation of Lebel. Consequently, one having ordinary skill in the art would not have looked to modify Lebel in view of Morgenthaler in the manner suggested by the Examiner” (Remarks, pages 11-13).
Examiner answers:
Lebel does not explicitly teaches compressing a screen shot image of a web page into particular pixels matrix. Morgenthaler teaches compressing a screen shot image of a web page into particular pixels matrix, such as JPEG format for “quicker and easier retrieval and data management and improved memory and storage utilization”. Therefore, the combination of Morgenthaler and Lebel teaches storing, using a compressed image file format, an image file including the captured static graphical image; and the visible content stored within the image file, since the combination would have “improved memory and storage utilization” as Morgenthaler disclosed. 
As admits by the applicants “Morgenthaler to teach something already implicitly found within the teaching of Lebel”.  Therefore, the combination of Morgenthaler and Lebel does not change the principle of operation of Lebel as well as would not render nearly the entirety of Lebel inoperable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bargeron et al., US 2005/0165747 teaches Image-based document indexing and retrieval.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THU V HUYNH/Primary Examiner, Art Unit 2177